Case 1:19-cv-12320-DJC Document 34-7 Filed 07/17/20 Page 1 of 6




                                  EXHIBIT VII




                                                          A3093\306083941.v1
                   Case 1:19-cv-12320-DJC  Document
                                   Ocwen Loan        34-7LLCFiled 07/17/20 1661
                                              Servicing,                    Page  2 of 6 Road, Suite. 100
                                                                                Worthington
                                                 WWW.OCWEN.COM                                          West Palm Beach, FL 33409
                                                                                                         Toll Free: (800) 746-2936
                                        Helping Homeowners is What We Do! ™

7/6/2017
                                                                                                          Loan Number: 705941193




        Wendy M Harrington                                                              VIA Certified Mail (return receipt requested)
        4, Mercier St                                                                              Certified Number:
        Dracut, MA 01826-4527

                                                                                                                 Property Address:
                                                                                                                      4 Mercier St
                                                                                                            Dracut, MA 01826-4527




            This is an important notice concerning your right to live in your home. Have it translated at once.
            Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por favor
             traduzca esta notificacion imediatamente.
            Este é um aviso importante em relação ao seu dereito de morar na sua residência. Por favor, tem
             tradizido imediatamente.
            C'est une notification importante concernant votre droit de vivre chez vous. Faites-la traduire
             immédiatement.
            这是一则关於您居住权的重要通知, 请儘快安排翻译



                                        90-DAY RIGHT TO CURE YOUR MORTGAGE DEFAULT

7/6/2017



VIA Certified Mail (return receipt requested)
Certified Number:



Wendy M Harrington
4, Mercier St
Dracut, MA 01826-4527




NMLS # 1852                                                                                                    MA35A Notice_v4.2
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this communication is purely
provided to you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended
as an attempt to collect a debt from you personally.
                                                        Page 1 of 5
                  Case 1:19-cv-12320-DJC  Document
                                  Ocwen Loan        34-7LLCFiled 07/17/20 1661
                                             Servicing,                    Page  3 of 6 Road, Suite. 100
                                                                               Worthington
                                                 WWW.OCWEN.COM                                          West Palm Beach, FL 33409
                                                                                                         Toll Free: (800) 746-2936
                                        Helping Homeowners is What We Do! ™

RE: 4 Mercier St Dracut, MA 01826-4527; Loan Number 705941193 with Ocwen Loan Servicing, LLC as servicer for DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-HE1, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-HE1; Mortgage Broker: WMC Mortgage Corp.; Loan Originator: WMC Mortgage Corp..

        To: Wendy M Harrington

We are contacting you because you did not make your monthly loan payment(s) due on 3_1_2014, 4_1_2014, 5_1_2014, 6_1_2014,
7_1_2014, 8_1_2014, 9_1_2014, 10_1_2014, 11_1_2014, 12_1_2014, 1_1_2015, 2_1_2015, 3_1_2015, 4_1_2015, 5_1_2015,
6_1_2015, 7_1_2015, 8_1_2015, 9_1_2015, 10_1_2015, 11_1_2015, 12_1_2015, 1_1_2016, 2_1_2016, 3_1_2016, 4_1_2016,
5_1_2016, 6_1_2016, 7_1_2016, 8_1_2016, 9_1_2016, 10_1_2016, 11_1_2016, 12_1_2016, 1_1_2017, 2_1_2017, 3_1_2017,
4_1_2017, 5_1_2017, 6_1_2017, 7_1_2017 to Ocwen Loan Servicing, LLC as servicer for DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-HE1, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE1.

You must pay the past due amount of $40,913.98 on or before 10/11/2017, which is 90 days from the date of this notice. The past
due amount on the date of this notice is specified below:

Principal and Interest Payment of $633.70 due 3_1_2014, Principal and Interest Payment of $633.70 due 4_1_2014, Principal and
Interest Payment of $633.70 due 5_1_2014, Principal and Interest Payment of $633.70 due 6_1_2014, Principal and Interest
Payment of $633.70 due 7_1_2014, Principal and Interest Payment of $633.70 due 8_1_2014, Principal and Interest Payment of
$633.70 due 9_1_2014, Principal and Interest Payment of $633.70 due 10_1_2014, Principal and Interest Payment of $633.70 due
11_1_2014, Principal and Interest Payment of $633.70 due 12_1_2014, Principal and Interest Payment of $633.70 due 1_1_2015,
Principal and Interest Payment of $633.70 due 2_1_2015, Principal and Interest Payment of $633.70 due 3_1_2015, Principal and
Interest Payment of $633.70 due 4_1_2015, Principal and Interest Payment of $633.70 due 5_1_2015, Principal and Interest
Payment of $633.70 due 6_1_2015, Principal and Interest Payment of $633.70 due 7_1_2015, Principal and Interest Payment of
$633.70 due 8_1_2015, Principal and Interest Payment of $633.70 due 9_1_2015, Principal and Interest Payment of $633.70 due
10_1_2015, Principal and Interest Payment of $633.70 due 11_1_2015, Principal and Interest Payment of $633.70 due 12_1_2015,
Principal and Interest Payment of $633.70 due 1_1_2016, Principal and Interest Payment of $633.70 due 2_1_2016, Principal and
Interest Payment of $633.70 due 3_1_2016, Principal and Interest Payment of $633.70 due 4_1_2016, Principal and Interest
Payment of $633.70 due 5_1_2016, Principal and Interest Payment of $633.70 due 6_1_2016, Principal and Interest Payment of
$633.70 due 7_1_2016, Principal and Interest Payment of $633.70 due 8_1_2016, Principal and Interest Payment of $633.70 due
9_1_2016, Principal and Interest Payment of $633.70 due 10_1_2016, Principal and Interest Payment of $633.70 due 11_1_2016,
Principal and Interest Payment of $633.70 due 12_1_2016, Principal and Interest Payment of $633.70 due 1_1_2017, Principal and
Interest Payment of $633.70 due 2_1_2017, Principal and Interest Payment of $633.70 due 3_1_2017, Principal and Interest
Payment of $633.70 due 4_1_2017, Principal and Interest Payment of $633.70 due 5_1_2017, Principal and Interest Payment of
$633.70 due 6_1_2017, Principal and Interest Payment of $633.70 due 7_1_2017.

Escrow of $319.33 due 3_1_2014, Escrow of $319.33 due 4_1_2014, Escrow of $319.33 due 5_1_2014, Escrow of $319.33 due
6_1_2014, Escrow of $319.33 due 7_1_2014, Escrow of $319.33 due 8_1_2014, Escrow of $319.33 due 9_1_2014, Escrow of $361.66
due 10_1_2014, Escrow of $361.66 due 11_1_2014, Escrow of $361.66 due 12_1_2014, Escrow of $361.66 due 1_1_2015, Escrow of
$361.66 due 2_1_2015, Escrow of $361.66 due 3_1_2015, Escrow of $361.66 due 4_1_2015, Escrow of $361.66 due 5_1_2015,
Escrow of $361.66 due 6_1_2015, Escrow of $361.66 due 7_1_2015, Escrow of $361.66 due 8_1_2015, Escrow of $361.66 due
9_1_2015, Escrow of $344.61 due 10_1_2015, Escrow of $344.61 due 11_1_2015, Escrow of $344.61 due 12_1_2015, Escrow of
$344.61 due 1_1_2016, Escrow of $344.61 due 2_1_2016, Escrow of $344.61 due 3_1_2016, Escrow of $344.61 due 4_1_2016,
Escrow of $344.61 due 5_1_2016, Escrow of $344.61 due 6_1_2016, Escrow of $344.61 due 7_1_2016, Escrow of $344.61 due
8_1_2016, Escrow of $344.61 due 9_1_2016, Escrow of $412.89 due 10_1_2016, Escrow of $412.89 due 11_1_2016, Escrow of
$412.89 due 12_1_2016, Escrow of $412.89 due 1_1_2017, Escrow of $412.89 due 2_1_2017, Escrow of $387.65 due 3_1_2017,

NMLS # 1852                                                                                                    MA35A Notice_v4.2
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this communication is purely
provided to you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended
as an attempt to collect a debt from you personally.
                                                        Page 2 of 5
                   Case 1:19-cv-12320-DJC  Document
                                   Ocwen Loan        34-7LLCFiled 07/17/20 1661
                                              Servicing,                    Page  4 of 6 Road, Suite. 100
                                                                                Worthington
                                                 WWW.OCWEN.COM                                            West Palm Beach, FL 33409
                                                                                                           Toll Free: (800) 746-2936
                                        Helping Homeowners is What We Do! ™

Escrow of $387.65 due 4_1_2017, Escrow of $387.65 due 5_1_2017, Escrow of $387.65 due 6_1_2017, Escrow of $387.65 due
7_1_2017.

$19.01 late charge in 12_1_2014, $19.01 late charge in 11_1_2014, $19.01 late charge in 10_1_2014, $19.01 late charge in
9_1_2014, $19.01 late charge in 8_1_2014, $19.01 late charge in 7_1_2014, $19.01 late charge in 6_1_2014, $19.01 late charge in
5_1_2014, $19.01 late charge in 3_1_2014, $19.01 late charge in 2_1_2014, $19.01 late charge in 1_1_2014, $19.01 late charge in
12_1_2013, $19.01 late charge in 11_1_2013, $19.01 late charge in 10_1_2013, $19.01 late charge in 9_1_2013, $19.01 late
charge in 7_1_2013, $19.01 late charge in 6_1_2013, $19.01 late charge in 5_1_2013, $19.01 late charge in 4_1_2013, $19.01 late
charge in 3_1_2013, $19.01 late charge in 2_1_2013, $19.01 late charge in 1_1_2013, $19.01 late charge in 12_1_2012, $19.01
late charge in 11_1_2012, $19.01 late charge in 10_1_2012, $19.01 late charge in 9_1_2012, $19.01 late charge in 8_1_2012,
$19.01 late charge in 7_1_2012, $19.01 late charge in 6_1_2012, $19.01 late charge in 5_1_2012, $40.96 late charge in 2_1_2012,
late charge from prior servicer $327.68, Late charge adjustment of $387.65

If you pay the past due amount, and any additional monthly payments, late charges or fees that may become due between the date
of this notice and the date when you make your payment, your account will be considered up-to-date and you can continue to make
your regular monthly payments.

Make your payment directly to:
                                                     Ocwen Loan Servicing, LLC
                                                          Box # 660264
                                                1010 W. Mockingbird Lane, Suite 100
                                                         Dallas, TX 75247

Please consider the following:
     You should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak with counselors who can
         provide assistance and may be able to help you work with your lender to avoid foreclosure.
       If you are a Mass Housing borrower, you may also contact Mass Housing (888- 843-6432) to determine if you are eligible for
        additional assistance. There may be other homeownership assistance available through your lender or servicer.
       You may also contact the Division of Banks at (617-956-1500), or visit www.mass.gov/foreclosures to find a foreclosure
        prevention program near you.
       After 10/11/2017 you can still avoid foreclosure by paying the total past due amount before a foreclosure sale takes place.
        Depending on the terms of the loan, there may also be other ways to avoid foreclosure, such as selling your property,
        refinancing your loan, or voluntarily transferring ownership of the property to Ocwen Loan Servicing, LLC as servicer for
        DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-
        HE1, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HE1.
If you do not pay the total past due amount of $40,913.98 and any additional payments that may become due by 10/11/2017 you
may be evicted from your home after a foreclosure sale. If Ocwen Loan Servicing, LLC as servicer for DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-HE1, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE1 forecloses on this property, it means the mortgagee or new buyer will take over the ownership of
your home.
If you have questions, or disagree with the calculation of your past due balance, please contact Ocwen Loan Servicing, LLC as servicer
for DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-HE1,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HE1 at (800) 746-2936 to obtain information regarding your mortgage. We
are available Monday through Friday 8 am to 9 pm, Saturday 8 am to 5 pm and Sunday 9 am to 9 pm ET. You can submit a written
request for the information listed above to:
                                                          Ocwen Loan Servicing, LLC
                                                            Attn: Research Dept.

NMLS # 1852                                                                                                    MA35A Notice_v4.2
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this communication is purely
provided to you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended
as an attempt to collect a debt from you personally.
                                                        Page 3 of 5
                   Case 1:19-cv-12320-DJC  Document
                                   Ocwen Loan        34-7LLCFiled 07/17/20 1661
                                              Servicing,                    Page  5 of 6 Road, Suite. 100
                                                                                Worthington
                                                  WWW.OCWEN.COM                                            West Palm Beach, FL 33409
                                                                                                            Toll Free: (800) 746-2936
                                         Helping Homeowners is What We Do! ™

                                                               P.O. Box 24736
                                                          West Palm Beach, FL 33416
Sincerely,
Thomas Arnett
Mortgage Default Manager
Enclosed with this notice, there may be additional important disclosures related to applicable laws and requirements that you
should carefully review.


Loan Number: 705941193
                                              DISCLOSURES MORTGAGEE INFORMATION

Please Note: Ocwen Loan Servicing, LLC is providing this notice as servicing agent, or otherwise on behalf of DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee for SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-HE1, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-HE1 whose address is 1761 East St. Andrew Place, Santa Ana, CA 92705.

This is an attempt to collect a debt and any information obtained will be used for that purpose. If you have filed for bankruptcy and
your case is still active or if you have received an order of discharge, please be advised that this is not an attempt to collect a pre-
petition or discharged debt. Any action taken by us is for the sole purpose of protecting our lien interest in your property and is not
to recover any amounts from you personally. If you have surrendered your property during your bankruptcy case, please disregard
this notice.

If you are currently in bankruptcy under Chapter 13, you should continue to make payments in accordance with your Chapter 13
Plan and disregard this notice.

You have the right to reinstate the loan after acceleration and the right to bring a court action to assert the non-existence of a
default or any other defense you may have to acceleration and sale.

You have the right to make a written or oral request that telephone calls regarding your debt not be made to you at your place of
employment. Any such oral request will be valid for only ten days unless you provide written confirmation of the request
postmarked or delivered within seven days of such request. You may terminate this request by writing to the debt collector.

If your payment is not accepted or your payment is for less than the total amount due (which we may accept without waiving any of
our rights), this matter will not be resolved.

Failure to cure the default on or before the date specified in this notice may result in acceleration of the sums secured by the
Mortgage and sale of the Property. You have the right to reinstate your account after acceleration if you: pay the total amount due
plus any fees, costs and other amounts chargeable to your account under the terms of the loan documents including all expenses
incurred in enforcing the terms of the loan documents such as reasonable attorney’s fees, property inspection an d valuation fees
and other fees incurred for the purpose of protecting the mortgage holder’s interest in the property and rights under the Mor tgage.
Your obligations under the loan documents will still apply during this time.

If foreclosure proceedings are undertaken, we may pursue a deficiency judgment, if permitted by applicable law.

You may redeem the property by paying the total amount due prior to the foreclosure sale. Additionally, you have the right to sell
the property prior to foreclosure sale and use the proceeds to pay the mortgage in full.


NMLS # 1852                                                                                                    MA35A Notice_v4.2
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this communication is purely
provided to you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended
as an attempt to collect a debt from you personally.
                                                        Page 4 of 5
                  Case 1:19-cv-12320-DJC  Document
                                  Ocwen Loan        34-7LLCFiled 07/17/20 1661
                                             Servicing,                    Page  6 of 6 Road, Suite. 100
                                                                               Worthington
                                                 WWW.OCWEN.COM                                          West Palm Beach, FL 33409
                                                                                                         Toll Free: (800) 746-2936
                                        Helping Homeowners is What We Do! ™

You may have the option of voluntarily granting a deed to the residential mortgage in lieu of foreclosure, depending upon the terms
of your residential mortgage and whether or not there are any junior liens encumbering the property.

You may attempt to refinance the obligation by obtaining a new loan, which would fully repay the existing residential mortgage loan.




NMLS # 1852                                                                                                    MA35A Notice_v4.2
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose.
However, if the debt is in an active bankruptcy case or has been discharged through bankruptcy, this communication is purely
provided to you for informational purposes only with regard to our secured lien on the above referenced property. It is not intended
as an attempt to collect a debt from you personally.
                                                        Page 5 of 5
